Citation Nr: 0010944	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  94-45 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from April 1941 to November 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal. 

By remand dated December 1996, the Board returned this matter 
to the RO for further development.  Such action having been 
completed, the case has been referred to the Board for 
resolution.


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between the veteran's currently diagnosed hypertension and 
his period of active service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the veteran's service 
medical records were apparently destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  When service medical records are presumed 
destroyed, the VA has a heightened duty to assist the veteran 
in developing the facts pertinent to his or her claim and is 
obligated to search for alternative forms of medical records.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992).  In this 
case, the VA has met this duty, but all attempts to 
reconstruct the veteran's service medical records have been 
unsuccessful.  

Specifically, the veteran alleges that he had elevated blood 
pressure readings and hypertension during active service and 
was treated for the same at Camp Forest, Tennessee, Fort 
Brady, Minnesota, Camp Rucker, Alabama and Camp Hood, Texas.  
The veteran also contends that he received treatment for 
elevated blood pressure and hypertension at the United Mine 
Workers of America Union Hospital (hereinafter "Union 
Hospital").  A review of the claims file shows that 
subsequent to the Board's December 1996 remand, the RO 
contacted the veteran on four separate occasions (January 
1997, May 1997, December 1997 and May 1999) in an attempt to 
obtain addresses of the aforementioned treatment locations as 
well as to obtain signed releases from the veteran 
authorizing the release of his records from these facilities 
to the RO and to obtain actual copies of records in the 
possession of the veteran.  Additionally, the RO contacted 
the National Personnel Records Center (NPRC), the US Army 
Joint Services, Fort Hood, Texas, Fort Rucker Alabama, Union 
Hospital, and the VA medical center in Marion, Illinois.  

The RO's requests for information from the veteran as well as 
from treatment facilities and the NPRC, yielded little 
pertinent evidence.  In response to these requests for 
information, the veteran advised the RO that he had received 
treatment from Doctors Albert, Gulia, Chiou, Mings and 
Thompson.  However, the veteran further advised the RO that 
Doctors Albert and Gulia were deceased.  Additionally, there 
is documentation in the record that treatment records are no 
longer maintained at Fort Rucker, Alabama.  Documentation 
from the NPRC dated December 1997 reflects that a search 
through Morning and Sick Reports yielded no information 
regarding any injury or illness.  In January 2000, the NPRC 
advised the RO that despite searches for records from the 
Surgeon General's Office, Camp Forest, Tennessee, Camp 
Rucker, Alabama, Fort Brady, Michigan and Camp Hood, Texas, 
no records for the veteran could be located.  The claims file 
also shows that the RO was advised that Union Hospital had no 
records on file dating back to 1946.  However, records for 
the veteran dated from 1984 to 1990 were located.  In May 
1999, the RO requested the veteran to complete a release in 
order for the RO to obtain the veteran's treatment records 
from Union Hospital.  The veteran failed to provide a signed 
release and the records from Union Hospital were not 
obtained.

The veteran claims that he is entitled to service connection 
for hypertension.  As a general rule, service connection may 
be granted for a disability resulting from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If cardiovascular disease, including 
hypertension, is manifest to a degree of 10 percent within 
one year after separation from service, the disorder may be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

The question before the Board at this point is whether the 
veteran has presented a well-grounded claim for service 
connection.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  

As the RO was unable to locate or obtain any of the veteran's 
service medical records, there is no evidence beyond the 
veteran's statements and other lay statements to the effect 
that he had hypertension during service.  Post-service 
medical records consist of several statements from private 
physicians and outpatient treatment records from the VA 
medical facility in Marion, Illinois, dated June 1990 to 
December 1999.  Statements from R.D. Mings, M.D. dated March 
1981 and Bob G. Thompson, M.D. dated November 1987 reflect 
that the veteran was diagnosed with hypertension.  Dr. Mings 
characterized the veteran's hypertension as chronic and Dr. 
Thompson assigned a diagnosis of essential hypertension.  
Neither physician discussed the etiology of the veteran's 
hypertension.  VA inpatient hospitalization and outpatient 
treatment records reflect that from 1990 through 1999 the 
veteran has consistently been shown to have elevated blood 
pressure and has been diagnosed with hypertension.  

In March 1994, the veteran was afforded a VA examination.  At 
that time, he gave a history of being diagnosed with 
hypertension after his discharge from service in 1947.  The 
examiner diagnosed the veteran with hypertension and 
orthostatic hypotension.  The examiner did not address the 
etiology of the veteran's hypertension, nor did the examiner 
relate the veteran's hypertension to service. 

In addition to the veteran's own statements, he submitted 
statements from his two sisters dated December 1993, in which 
they attest that the veteran had high blood pressure upon his 
discharge from service.  The veteran's sisters also attest 
that the veteran received treatment for high blood pressure 
from Doctors Gulia, Chiou, Mings and Thompson. 

The evidence of record establishes that the veteran has a 
current diagnosis of hypertension.  However, there is no 
evidence beyond the statements of the veteran and his 
sisters, that he was diagnosed with hypertension during 
service or that his hypertension was manifest to a 
compensable degree within one year of his discharge from 
service.  The record shows that the veteran was first 
diagnosed with hypertension in 1981, approximately 36 years 
after his separation from service.  Therefore, the veteran is 
not entitled to a presumption that his hypertension was 
incurred in service.  

Additionally, there is no competent medical evidence of 
record of a nexus or link between the veteran's currently 
diagnosed hypertension and his period of active service.  
Indeed, the only evidence of such a nexus or link, are the 
statements of the veteran and his sisters.  Lay testimony is 
not competent to prove a matter requiring medical expertise.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Fluker v. Brown, 
5 Vet. App. 296, 299 (1993).  It is the province of trained 
health care professionals to enter conclusions that require 
medical opinions as to causation.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  As lay persons, the veteran and his 
sisters are not qualified to provide an opinion regarding the 
origin or development of his hypertension.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the absence of 
competent medical evidence relating the veteran's 
hypertension to his period of active service, the veteran's 
claim for service connection claim is not well grounded and 
must be denied on that basis.  

In the absence of a well-grounded claim, VA is under no duty 
to assist the veteran in developing the facts pertinent to 
that claim.  Epps, 126 F.2d at 1468.  The Board acknowledges 
that pursuant to its December 1996 remand, the RO was asked 
to obtain treatment records from Union Hospital.  The record 
reflects that the RO was informed that the veteran received 
treatment at Union Hospital from 1984 to 1990.  However, the 
RO was unable to obtain a release from the veteran to obtain 
these treatment records.  

As a general rule, the Board's directives in a remand are 
neither optional nor discretionary, and full compliance with 
such directives is mandated by law.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In Morton v. West, 12 Vet. App. 477 (1999) 
(req. for en banc consideration by a judge denied, No. 96-
1517 (U.S. Vet. App. July 28, 1999) (per curiam)), however, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") held that VA cannot 
assist a claimant in developing a claim which is not well 
grounded..  Additionally, as a caveat to Stegall, in Roberts 
v. West, 13 Vet. App. 185, 189 (1999), the Court held that 
additional action by the Board is not required to enforce a 
remand order where the claim is not well grounded.  

Thus, in the present case, even though the RO did not obtain 
treatment records from Union Hospital as requested by the 
Board, this noncompliance does not warrant further remand 
because the veteran's claim is not well grounded.  Further, 
the veteran never responded to the RO's request for a release 
so that the RO could obtain records from Union Hospital, 
which apparently document treatment received from 1987 
through 1990.  In any event, the veteran gave no indication 
that these records contained evidence such as a medical 
opinion which would serve to well ground his current 
compensation claim.  Accordingly, the Board concludes that a 
remand pursuant to Stegall is not required in this case.  

In conclusion, the Board is unaware of the existence of any 
relevant evidence, if obtained, that would serve to well 
ground the veteran's claim for service connection.  Should 
the veteran obtain such evidence, he may request the RO to 
again consider his claim for service connection.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997) (per 
curiam).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for hypertension is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


